Citation Nr: 1524285	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-31 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee disability. 

4.  Entitlement to service connection for left hip disorder, to include as secondary to service-connected left knee disability. 

5.  Entitlement to an evaluation in excess of 20 percent for posttraumatic degenerative joint disease of the left knee, status post left knee anterior cruciate ligament repair with meniscus repair.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1987 and from October 1991 to May 1992.  Evidence of record further detailed that the Veteran retired from the United States Army Reserve (USAR) in 2013.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

The Board notes that it has characterized the claim on appeal as whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disability, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same claimed symptomatology as were considered in the prior final rating decision.  As discussed in detail below, new evidence of record substantiates an element of the previously adjudicated matter, the existence of a present low back disorder.  The Board further acknowledges that the Veteran's November 2011 claim, regarding his low back disorder, is for secondary service connection, as opposed to direct service connection, however, a new etiological theory does not constitute a new claim.  Id.; Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

The issues of entitlement to service connection for back and hip disorders as well as entitlement to an evaluation in excess of 20 percent for posttraumatic degenerative joint disease of the left knee, status post left knee anterior cruciate ligament repair with meniscus repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back condition. 

2.  New evidence associated with the claims file since the October 1996 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a back condition, or raises a reasonable possibility of substantiating the claim of service connection for a back condition.


CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision that denied the Veteran's claim of service connection for a back condition is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence received since the RO's October 1996 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a low back disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for a back condition was originally denied by the RO in an October 1996 rating decision.  The RO determined that there was no record of treatment for a back condition during service.  It was further noted that a July 1996 VA spine examination report revealed a negative orthopedic examination of the lumbar spine.  The Veteran did not initiate a timely appeal for this matter.  There is also no indication that additional evidence was received in the one year period following the issuance of the October 1996 rating decision, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the October 1996 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In November 2011, the Veteran sought to reopen the claim of entitlement to service connection for a low back disorder.  This appeal arises from the RO's December 2011 rating decision that denied entitlement to service connection for lumbar strain, previously evaluated as back condition.  The RO noted that service connection for a back condition was previously denied on a direct basis, as evidence of record failed to show the condition was incurred or caused by military service.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final October 1996 rating decision includes VA treatment records dated from April 2004 to September 2013, private treatment records dated from 2003 to 2011, VA examination reports dated in November 2011, reserve service treatment and personnel records, and written statements and April 2014 hearing testimony from the Veteran.  Some of the evidence received since the October 1996 rating decision is "new" in that it was not of record at the time of the October 1996 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of present low back disorder and the existence of casual relationship between the Veteran's present low back disorder and his service-connected left knee disability.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a low back disorder is granted, to that extent only.


REMAND

The Board's review of the record reveals that further development is warranted for the matters of entitlement to service connection for low back and hip disorders as well as entitlement to an evaluation in excess of 20 percent for posttraumatic degenerative joint disease of the left knee, status post left knee anterior cruciate ligament repair with meniscus repair on appeal.

As an initial matter, the Veteran last had a VA examination to determine the current degree of severity of his service-connected left knee disability in November 2011.  During his April 2014 hearing, the Veteran asserted that since his last VA examination his left knee disability had increased in severity, to now include increased limitation of motion.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected left knee disability.

Regarding the service connection claims, the Veteran has asserted that his altered gait caused by his service-connected left knee disability over the years has caused extra strain on his back, right hip, and left hip.  He has also reported that he injured his back during annual training at Camp Santiago in June 1994 during reserve service as well as after service when picking up his child in 2005.  

Service treatment records from the Veteran's periods of active duty were void of any complaints, treatment, or findings for low back or hip disorders.  Reserve service treatment records showed findings of chronic back pain, musculoskeletal pain, and muscle spasms in 1994.  In June 1994, the Veteran was noted to develop spontaneous back pain and muscle spasms while training in the field.  The examiner assessed muscle spasm of left latissimus dorsi.  Personnel records from reserve service in the USAR showed the Veteran was found fit for duty within the limitations of the profile in September 2009.  It was clearly noted that he had thoracolumbar intervertebral disc disease since 2004.  Post-service VA and private treatment records dated from 2004 to 2013 showed complaints of chronic low back pain, bilateral hip pain, and hip numbness as well as findings of degenerative disc disease and lumbar radiculitis.  

In November 2011, the same examiner conducted a VA joints examination and a VA spine examination.  In the joints examination report, the examiner noted that the Veteran did not complain of a hip problem.  However, the examiner then noted the Veteran's assertions of developing hip pain in early 2005 due to abnormal balance of the hips because he was shifting his weight unequally.  The Veteran contended that his shifting in weight was related to his back problem.  The examiner noted that there was past documentation that the Veteran had a discrepancy of the lower extremity length of one centimeter with the left leg being smaller.  On physical examination, the Veteran complained of pain with active hip motion.  A November 2011 bilateral hip X-ray revealed normal findings.  The examiner then indicated that there was no diagnosis for hip pain due to the absence of objective findings on examination.  

In the spine examination report, the Veteran indicated that he injured his back when lifting his child in 2005 and was told by VA treatment providers that he had muscle spasm in the back due to imbalance from his knee.  He complained of continued low back pain.  On physical examination, the examiner noted stiffness, muscle spasm, antalgic gait due to knee pain, and hypoactive peripheral nerve reflexes.  The examiner then referenced a November 2006 lumbar spine X-ray that revealed straightening of the lumbar lordosis as seen in pain or spasm as well as minimal concentric bulges without significant central canal stenosis or nerve narrowing.  The examiner diagnosed lumbar strain, opining that the Veteran's claimed spine and hip conditions were less likely than not (less than 50/50 probability) caused by or the result of his service-connected left knee condition.  In the cited rationale, the examiner indicated that for back and hip problems to occur secondary to knee problems, one needs a difference in leg length of six centimeters or more while the Veteran had a one centimeter difference.  The examiner further highlighted that the Veteran's hips were at the same level in horizontal plane and that hip and spine radiographs did not show any significant bone or joint changes.

The Board finds that conclusions reached by the November 2011 VA examiner do not constitute a complete rationale.  While conclusory medical opinions on each "claimed" disorder were provided, the examiner was not provided the Veteran's claims file for review and based his opinion on outdated lumbar spine radiographs from 2006.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also 38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate). 

Based on a cumulative review of the record, the Veteran's assertions of hip bursitis during his April 2014 Board hearing, and the inadequate nature of the November 2011 VA examination reports, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed low back, right hip, and left hip disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During his April 2014 hearing, the Veteran reported receiving treatment for his claimed low back and hip disorders from private treatment providers at San Lucas Hospital in 2007.  He specifically indicated that one of his treatment providers, S. M., M. D., had opined that his back problems were closely related to his service-connected left knee disability.  The Veteran has only submitted isolated treatment records from that facility dated in 2010 and 2011.  Thus, all identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

Finally, evidence of record further reflects that the Veteran has received VA medical treatment for his service-connected left knee disability as well as his claimed low back and hip disorders from the VA Medical Center (VAMC) in San Juan, Puerto Rico, and the VA Outpatient Clinic (VAOPC) in Ponce, Puerto Rico.  As evidence of record only includes treatment records dated up to September 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of the Veteran's response, the AOJ must obtain: (1) Any additional service personnel and service treatment records from the Veteran's periods of reserve service in USAR that ended in May 2013.  (2) All VA treatment records pertaining to the Veteran's service-connected left knee disability as well as his claimed low back and hip disorders from the San Juan VAMC and Ponce VAOPC for the period from September 2013 to the present. (3) All private treatment records pertaining to the Veteran's left knee, hips, and back from San Lucas Hospital.

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Then, the AOJ should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected posttraumatic degenerative joint disease of the left knee, status post left knee anterior cruciate ligament report with meniscus repair.  Prior to conducting the examination, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner must conduct full range of motion studies on the service-connected left knee disability.  The examiner must first record the range of motion (including flexion and extension) on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Again, the examiner should note the specific degree of additional loss of range of motion after repetitive motion in the left knee.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Furthermore, the examiner should state whether any pain associated with the left knee disability could significantly limit functional ability during flare-ups, noting the specific degree of additional loss of range of motion during flare-ups.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed low back, right hip, and left hip disorders.  Prior to conducting the examination, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back, right hip, and/or left hip disorder was causally related to any incident during active service.  The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disorder, right hip disorder, and/or left hip disorder was caused or aggravated by the Veteran's service-connected left knee disability.

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions and the findings in the November 2011 VA examination reports of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Then, the AOJ should readjudicate the issues on appeal with consideration of all of the evidence added to the record since the September 2013 SOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


